Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component comprising: a multilayer body including a plurality of laminated dielectric layers and a plurality of inner electrode layers alternately arranged between adjacent dielectric layers of the plurality of laminated dielectric layers, wherein each of the plurality of laminated dielectric layers includes elements Ba, Ti, Zr, Hf, Si, and Re, and Re is at least one element selected from Gd, Dy, Ho, Er, and Y, an average thickness of each of the plurality of laminated dielectric layers is less than or equal to 0.5 m, each of the plurality of laminated dielectric layer has a plurality of crystal grains with first regions and second regions, each of the first regions having the Re dissolved in a solid state, and each of the second regions not having the Re dissolved in the solid state, a ratio t of a median size of the plurality of crystal grains to the average thickness of the dielectric layer is 0.5≤t≤0.7, in a cross section along a thickness direction of the plurality of laminated dielectric layers, a ratio s of a sum of cross sectional areas of the first regions to a sum of cross sectional areas of the plurality of crystal grains is 0.7≤s≤0.9, where each of amounts of the elements included in the dielectric layer is expressed in molar parts, when a total of an amount of the Ti, an amount of the Zr, and an amount of the Hf is set to be 100, a sum a of the amount of Zr and the amount of Hf is 0≤a≤1.0, an amount b of the Si is 0.1≤b≤1.0, an amount c of the Re is 0.5≤c≤10.0, and a ratio m of a total of an amount of the Ba and the amount of the Re to the total of the amount of the Ti, the amount of the Zr, and the amount of the Hf is 0.990≤m≤1.050.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “each of the plurality of laminated dielectric layer has a plurality of crystal grains with first regions and second regions, each of the first regions having the Re dissolved in a solid state, and each of the second regions not having the Re dissolved in the solid state and a ratio s of a sum of cross sectional areas of the first regions to a sum of cross sectional areas of the plurality of crystal grains is 0.7≤s≤0.9, where each of amounts of the elements included in the dielectric layer is expressed in molar parts, when a total of an amount of the Ti, an amount of the Zr, and an amount of the Hf is set to be 100, a sum a of the amount of Zr and the amount of Hf is 0≤a≤1.0, an amount b of the Si is 0.1≤b≤1.0” in combination with the other claim limitations. 
Cited Prior Art
SHIMADA (US 2017/0178812) teaches relevant art in Fig. 3.
Wada (US 9666370) teaches relevant art in Fig. 3.
YOON et al (US 2016/0172107) teaches relevant art in Fig. 1-4.
MORIGASAKI et al (US 2015/0274597) teaches relevant art in Fig. 2-3C.
Nakanishi et al (US 2015/0287535) teaches relevant art in Fig. 2-3.
Nomura et al (US 2019/0241476) teaches relevant art in Fig. 3-9.
Banno (US 2019/0218146) teaches relevant art in [0068].

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848